DETAILED ACTION
This action is in response to the amendment filed on 11/24/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (US 2009/0101660).

    PNG
    media_image1.png
    549
    609
    media_image1.png
    Greyscale


Regarding claim 1: Matsuoka discloses a synthetic resin container (i.e. plastic, ¶0002), comprising an opening part (2, fig 1, ¶0040), a shoulder part (called out in above annotated figure), a barrel part and a bottom part (called out in above annotated figure), wherein: the shoulder part includes a hem part (called out in above annotated figure) which is curved in a convex arcuate shape toward an outside of the container in a longitudinal section (see figs 1 & 3), and is connected to the barrel part (see fig 1); and a plurality of groove parts (called out in above annotated figure) extending radially 
Regarding claim 3: Matsuoka, as applied above, discloses wherein a starting end of each groove part of the plurality of groove parts extends to an upper end edge of the shoulder part (see figure 1 and above annotated figure).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, as applied above to claim 1.
Regarding claim 4: Matsuoka, as applied, does not disclose that an angle formed between center lines of two groove parts adjacent to each other of the plurality of groove parts in a peripheral direction is 2.5 to 20 degrees.
The claimed range, however, is merely a workable or optimal range and it is not disclosed as being critical to the claimed invention.  Further, the claimed range is a result effective variable that would have been obvious to a person of ordinary skill in the art to optimize through routine experimentation.
Too large of an angle between adjacent groove parts and the shoulder would not be fully reinforced by the grooves.  But too many grooves and the manufacturing would become difficult due to the necessity of molds and/or tooling with very small dimensions.  .
  Claims 1, 3-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-229614 (‘614) (of record) in view of Matsuoka and 2009-280274 (‘274) (of record).  Note that text references are made to the English translations which are of record.

    PNG
    media_image2.png
    389
    873
    media_image2.png
    Greyscale
 
 	Regarding claims 1 and 5: ‘614 discloses synthetic resin container (¶0006, fig 1) with an opening part (i.e. the neck and opening part shown in figure 1 above lead line 10), a shoulder part (i.e. the region at lead line 10), a barrel part (i.e. the region below the shoulder), and a bottom part (i.e. the bottom of the container shown in fig 1) wherein the barrel part has an annular raised part (i.e. the region between lead line 14 and “W1”, fig 1) extending along a peripheral direction, an upper edge side of the annular raised part is raised through an upper edge side first curved part (at lead line 16, fig 1) which is formed in a convex arcuate shape toward an inside of the container in a longitudinal section, and an upper edge side second curved part (at lead line 15, fig 1) which is st’ in annotated figure)  which is formed in a convex arcuate shape toward an inside of the container in a longitudinal section, and a lower edge side second curved part (called out at ‘LE 2nd’ in above annotated figure) which is formed in a convex arcuate shape toward an outside of the container in the longitudinal section.
‘614, as applied above, does not disclose that the shoulder portion includes a hem portion or grooves as recited in claim 1 above.  Matsuoka, however, discloses all of the limitations of claim 1, as discussed above.  The above discussions Matsuoka are incorporated herein.  
Further, ‘274 teaches that a bottle having a shoulder with grooves and a hem portion help to prevent the container from buckling when under external pressure (¶0021) and the grooves also improve the visual beauty of the container (¶0024).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified ‘614 to include the shoulder portion of Matsuoka, to help to prevent the container from buckling when under external pressure and to improve the visual beauty of the container.  
Matsuoka is used to teach the structure of the grooves in the shoulder part, and ‘274 is used for the motivation to modify ‘614 to include the structure of Matsuoka.
Regarding claims 3, 4: the combined teachings of the references discloses all of the limitations, including specifically in Matsuoka which discloses all of the limitations as discussed above.
Regarding claims 6-10: ‘614, as applied above, discloses all of the claimed limitations except for the recited dimensions and proportions.  However, the recited ranges are merely workable or optimal ranges that could be found through routine experimentation.  The applicant does not disclose any criticality and/or unexpected results to the recited ranges, and they are result effective variables that a person of ordinary skill in the art would be motivated to optimize.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have found the claimed ranges because it would be a simple matter of performing routine experimentations to optimize result effective variables.  
Regarding claim 11: ‘614 discloses wherein the annular raised part includes a top surface part (i.e. the region between the “linear” call out boxes in the above annotated figure) which is formed in a linear shape in a longitudinal section.
Regarding claim 12: ‘614, as applied to claim 11 above, discloses wherein an annular groove (called out in above annotated figure as “groove”) is formed in the top surface part.
Regarding claim 15: ‘614 discloses wherein horizontal ribs (13, fig 1) are arranged in parallel along the extending direction of the annular raised part.
  Regarding claim 16: .
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-229614 (‘614) in view of Matsuoka, 2009-280274 (‘274) and WO 2012/043371 (‘371).
Regarding clam 13: ‘614, as applied above, does not disclose wherein, on the lower edge side of the annular raised part, a plurality of longitudinal ribs, that one end thereof is projected into the lower edge side second curved part over a connected part of the lower edge side first curved part and the lower edge side second curved part, are lined up along an extending direction of the annular raised part.
‘371, however, discloses a similar resin container that includes a plurality of longitudinal ribs (15a, fig 1), wherein one end thereof is projected into a lower edge side second curved part (i.e. curved part of walls near lead line 15) over a connected part of the lower edge side first curved part and the lower edge side second curved part, are lined up along an extending direction of the annular raised part.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have provided the raised part of ‘614 with longitudinal ribs, as taught by ‘371, so as to improve the strength of the container wall.
Regarding claim 14: ‘614, as applied above, does not disclose wherein, on the upper edge side of the annular raised part, a plurality of longitudinal ribs, that one end thereof is projected into the upper edge side second curved part over a connected part of the upper edge side first curved part and the upper edge side second curved part, are lined up along the extending direction of the annular raised part.
‘371, however, discloses a similar resin container that includes a plurality of longitudinal ribs (15a, fig 1), wherein one end thereof is projected into the upper edge .
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not fully persuasive.
The examiner agrees that the claim objections and §112 rejections have been overcome.
The applicant argues that the amendment to claim 1 overcomes the ‘274 reference as applied in the non-final rejection.  This argument is moot, however, because the Matsuoka reference is now being used to reject claim 1.  Further, the examiner notes that the Matsuoka reference was previously cited on the pto 892 form as being pertinent to the applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DON M ANDERSON/           Primary Examiner, Art Unit 3733